Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 1 of 31 Page ID
                                #:34453


 1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
 2   Peter A. Schey (58232)
     Carlos R. Holguín (90754)
 3   256 South Occidental Boulevard
 4   Los Angeles, CA 90057
     Telephone: (213) 388-8693
 5   Email: pschey@centerforhumanrights.org
 6
     Attorneys for Plaintiffs
 7
     Additional counsel listed on following page
 8
 9
10
                                UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
                                      WESTERN DIVISION
13
14
15   Jenny Lisette Flores., et al.,                Case No. CV 85-4544-DMG-AGRx

16                    Plaintiffs,                  Notice of Filing of Supplemental
17         v.                                      Exhibits
18
     William Barr, Attorney General of the
19   United States, et al.,                          Hearing: March 27, 2020

20                    Defendants.                    Judge: Hon. Dolly M. Gee
21
22
23
24
25
26
27
28

                                                                 NOTICE OF FILING SUPPLEMENTAL EXHIBITS
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 2 of 31 Page ID
                                #:34454


 1   Counsel for Plaintiffs, continued
 2   USF SCHOOL OF LAW IMMIGRATION CLINIC
     Bill Ong Hing (Cal. Bar No. 61513)
 3
     2130 Fulton Street
 4   San Francisco, CA 94117-1080
     Telephone: (415) 422-4475
 5
     Email: bhing@usfca.edu
 6
     LA RAZA CENTRO LEGAL, INC.
 7   Stephen Rosenbaum (Cal. Bar No. 98634)
 8   474 Valencia Street, #295
     San Francisco, CA 94103
 9   Telephone: (415) 575-3500
10
     UNIVERSITY OF CALIFORNIA DAVIS
11   SCHOOL OF LAW
     Immigration Law Clinic
12
     Holly S. Cooper (197626)
13   One Shields Avenue, TB 30
14   Davis, CA 95616
     Telephone: (530) 754-4833
15   Email: hscooper@ucdavis.edu
16
     THE LAW FOUNDATION OF SILICON VALLEY
17   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
     Katherine H. Manning (Cal. Bar No. 229233)
18
     Annette Kirkham (Cal. Bar No. 217958)
19   4 North Second Street, Suite 1300
     San Jose, CA 95113
20
     Telephone: (408) 280-2437
21   Email: kate.manning@lawfoundation.org
22   Of counsel:
23   ALDEA - THE PEOPLE’S JUSTICE CENTER
24   Bridget Cambria
     532 Walnut Street
25   Reading, PA 19601
26   Phone: (484) 877-8002
     Fax: (484) 926-2032
27   Email: bridget.cambria@cambriaklinelaw.com
28

                                          ii              NOTICE OF FILING SUPPLEMENTAL EXHIBITS
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 3 of 31 Page ID
                                #:34455


 1
         Plaintiffs’ hereby give notice of the filing of exhibits O through S in support of
 2
     their pending Ex Parte Application for Temporary Restraining Order [DOC #733.]
 3
 4   Exhibit O: Supplemental Declaration of Peter Schey in Support Of Ex Parte
 5   Application for Temporary Restraining Order.
 6
     Exhibit P: January 31, 2020 Analysis of Class Members Held at AORR Facilities.
 7
 8   Exhibit Q: February 11, 2020 Flores Class Counsel correspondence to Defendants’
 9   request for compliance data.
10
     Exhibit R: Declaration of Michael Fassio describing his visit with 40 minor detainees
11
     at the Crittenton Family Services as a Flores monitor.
12
13   Exhibit S: Declaration of Alex Mendoza describing his visit to the Southwest Key
14   San Diego ORR Shelter in El Cajon as a Flores monitor.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -1-                NOTICE OF FILING SUPPLEMENTAL EXHIBITS
                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 4 of 31 Page ID
                                #:34456


 1   Dated: March 27, 2020               CENTER FOR HUMAN RIGHTS AND
 2                                       CONSTITUTIONAL LAW
                                         Peter A. Schey
 3                                       Carlos R. Holguin
 4
                                         USF SCHOOL OF LAW IMMIGRATION
 5                                       CLINIC
 6                                       Bill Ong Hing
 7                                       LA RAZA CENTRO LEGAL, INC.
 8                                       Stephen Rosenbaum
 9                                       UNIVERSITY OF CALIFORNIA DAVIS
                                         SCHOOL OF LAW
10
                                         Immigration Law Clinic
11                                       Holly S. Cooper
12                                       THE LAW FOUNDATION OF SILICON
13                                       VALLEY
                                         LEGAL ADVOCATES FOR CHILDREN
14                                       AND YOUTH
15                                       Jennifer Kelleher Cloyd
                                         Katherine H. Manning
16
                                         Annette Kirkham
17
18                                       Of counsel:

19                                       ALDEA - THE PEOPLE’S JUSTICE CENTER
                                         Bridget Cambria
20
21
                                               /s/ Peter Schey
22
                                         Peter A. Schey
23
     Attorneys for Plaintiffs
24
25
26
27
28

                                     2                       NOTICE OF FILING SUPPLEMENTAL EXHIBITS
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 5 of 31 Page ID
                                #:34457




                  EXHIBIT O
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 6 of 31 Page ID
                                #:34458


 1
     SUPPLEMENTAL DECLARATION OF PETER SCHEY IN SUPPORT OF EX PARTE
 2
     APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW
 3
     CAUSE RE: PRELIMINARY INJUNCTION
 4
 5
        I, Peter Schey, hereby declare:
 6      1. I am an attorney admitted to the bar of the United States District Court for
 7   the Central District of California. I am one of the attorneys who serve as class counsel
 8   for Plaintiffs in the above-captioned action. My business address is 256 S. Occidental
 9   Blvd., Los Angeles, CA 90057. I execute this supplemental declaration in support of
10   Plaintiffs’ ex parte application for a temporary restraining order and order to show
11   cause re: preliminary injunction protecting Flores class members from irreparable
12   injury during the COVID-19 national public health emergency. I declare that the
13   following statements are true to the best of my knowledge, information, and belief,
14   formed after reasonable inquiry of the circumstances. I have personal knowledge of
15   the facts set forth below and, if called as a witness, I could and would testify
16   competently as follows.

17     2. On a monthly basis, Defendants provide Class Counsel with data concerning

18   all class members detained during the previous month. Pursuant to a confidentiality
     agreement, Class Counsel provide this data to Dr. Nancy Wang employed by the
19
     Stanford University Emergency Department and whose declaration is filed as Exhibit
20
     P to Plaintiffs’ Ex Parte application for a Temporary Restraining Order [Doc. #733].
21
     Dr. Wang supervises the preparation of reports for Class Counsel based on the
22
     monthly data provided by Defendants. The Exhibit filed here as Exhibit P was
23
     prepared by Dr. Wang and those working with her.
24
       3. Class Counsel has encountered significant challenges receiving even the
25
     minimal monthly data required by the Settlements and prior Court Order. A true and
26
     correct copy of correspondence sent to Defendants’ counsel on February 11, 2020,
27
28
                                                           SCHEY DECL. ISO EX PARTE APPLICATION FOR
                                                           TRO AND OSC RE: PRELIMINARY INJUNCTION
                                              -1-                 CASE No. CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 7 of 31 Page ID
                                #:34459


 1
     addressing numerous shortcomings in Defendants’ monthly data is filed here as
 2
     Exhibit Q.
 3
 4         I declare under penalty of perjury under the laws of the United States that the
 5   foregoing is true and correct.
 6         Executed on this 27th day of March, 2020, at Ojai, California.
 7
 8
 9
10
                                                   Peter A. Schey
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         SCHEY DECL. ISO EX PARTE APPLICATION FOR
                                                         TRO AND OSC RE: PRELIMINARY INJUNCTION
                                             -2-                CASE No. CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 8 of 31 Page ID
                                #:34460




                   EXHIBIT P
      Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 9 of 31 Page ID
                                      #:34461

Report for Flores Class Counsel
Analysis of Class Members Held at All ORR Facilities                                                    January 31, 2020



Overview
This report summarizes Department of Justice Oﬃce of Refugee Resettlement (DOJ ORR) data provided to
Flores Class Counsel for Class Members held in the custody of ORR at any point during January 2018 to
December 2019. The focus is on detention characteristics of the 121,748 Class Members whose DOJ records
clearly indicate their age, date of placement into ORR custody, detention duration, and, when applicable,
release from ORR custody.


                                                                                                                                     Abc

Table 1. Overview of the volume of Class Members held in ORR Custody, by year of placement and release.


                                                                                                                 Still in ORR Custody on
                                                     Grand Total        Released in 2018      Released in 2019               12/31/2019
Grand Total                                     121,748 (100.0%)          45,956 (37.7%)       71,359 (58.6%)             4,433 (3.6%)
In ORR Custody on 1/1/2018                          7,560 (6.2%)            7,183 (5.9%)           292 (0.2%)                 85 (0.1%)
Placed in ORR Custody in 2018                     51,115 (42.0%)          38,773 (31.8%)         12,044 (9.9%)              298 (0.2%)
Placed in ORR Custody in 2019, to date            63,073 (51.8%)                               59,023 (48.5%)             4,050 (3.3%)




Demographics
Figure 1. Basic demographics of Class Members held in ORR Custody.




Sex                                             Age                                          Country of Origin


                                                      6 to 10 yrs                                               Mexico
                                                      9.0K (7.4%)    0 to 5 yrs                        Other 3.3K (2.7%)
                                                                    3.7K (3.1%)                     6.1K (5.0%)
   Female                                       11 to 13 yrs
38.6K (31.7%)                                   11.7K (9.6%)                                  El Salvador
                                                                                             18.5K (15.2%)                     Guatemala
                                                                                                                              59.1K (48.5%)



                                    Male
                                83.2K (68.3%)                                                  Honduras
                                                                              14 to 17 yrs
                                                                                             34.8K (28.6%)
                                                                             97.4K (80.0%)
                                   Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 10 of 31 Page ID
                                                                   #:34462
All Facilities: Monthly Volume Trends of Class Members in Detention
Figure 2. Class Members in ORR Custody by month. Top number above bar indicates total class members in custody that month; grey number above bar indicates average days
in custody that months. Shading indicates length of custody to date; 121,747 Class Members in view.
                                 24K
                                          Cumulative Days in ORR Detention                                                                                            21.7K <--- Total Members in ORR Detention
                                              1-20 days            61-90 days                                                                                 21.3K   55.1 <--- Average Days in ORR Detention
                                 22K                                                                                                                          55.4
                                              21-30 days           91+ days                                                                           20.2K
                                              31-60 days                                                                                              57.1
                                                                                                                        19.0K                 18.8K
                                 20K
                                                                                                                        83.0                  63.9
                                                                                                17.8K                                                                        17.9K
                                                                                          17.0K 83.2                            16.9K 16.8K                                  63.2
                                 18K                                                                                                                                  7.7K
                                                                                    16.1K 84.5                          3.3K    82.0 73.7                     7.7K
                                                                   15.7K
                                                                         15.4K      81.9                                                              7.3K
                                                                   65.4                          3.1K
                                 16K                         14.7K       73.4 14.8K
Class Members in ORR Detention




                                                                                           2.8K                                               5.8K
                                                             64.6              79.1                                                                                          5.2K
                                                                                                                        2.0K    3.9K
                                                                                     3.0K                                              4.6K
                                 14K
                                                       12.5K        3.8K 2.7K 2.5K         1.3K 1.7K                                                                                 12.3K
                                                       71.2                                                                                                                          80.0
                                                 11.4K                               1.1K                                       1.0K
                                                              4.8K        1.3K
                                 12K 10.6K 10.6K 74.2                          1.3K                                                                                   3.9K
                                                                                                                                                              3.9K
                                     69.6 74.9                                                                          4.9K                  3.4K                           3.1K
                                                                                                                                       2.6K           3.7K
                                                        3.5K        2.3K                   4.3K 4.4K                                                                                 3.2K
                                 10K              3.2K                               3.8K                                                                                                    8.8K
                                      2.7K 2.4K                                                                                 5.2K                                                         94.4
                                                              2.2K             4.1K
                                                                          5.8K                                                                                                                      7.2K           7.1K
                                                        1.6K                                                                                                                         1.7K
                                  8K                                                                                                   3.6K                                                                 6.6K
                                      0.9K 1.3K 1.4K                                                                                                                                         2.4K   101.3          83.6
                                                                                                                        3.4K                                          5.5K   5.0K                           96.3
                                                                    5.3K                   3.1K 3.2K                                          4.8K            5.3K
                                                                                     3.5K                                                             4.9K
                                  6K                          3.6K                                                                                                                   2.8K    1.0K   2.2K
                                            2.7K 2.8K   3.4K                                                                    2.5K                                                                               3.1K
                                      3.7K                                     3.5K                                                                                                                         2.5K
                                                                                                                                       2.2K                                                  1.7K   0.8K
                                                                                     2.8K                                                     1.3K
                                 4K                                                                                                                                          1.9K    1.7K
                                                     1.3K           1.5K      1.7K                                                                    1.6K    1.8K    1.9K                          1.2K           1.0K
                                              1.9K          1.3K                                                                                                                             1.0K
                                       1.4K                                                               5.5K   5.4K   5.4K                                                                                1.0K
                                                                                                   4.8K                         4.3K                                                                               1.1K
                                 2K                                                         3.5K                                       3.7K
                                                                                     2.9K                                                     3.3K                                   2.9K
                                                     2.7K   2.7K    2.6K      2.7K                                                                    2.7K    2.6K    2.6K   2.8K            2.8K   2.4K
                                       1.9K   2.2K                                                                                                                                                          1.9K   1.5K
                                 0K
                                       1/18   2/18   3/18   4/18    5/18      6/18   7/18   8/18   9/18   10/18 11/18 12/18     1/19   2/19   3/19    4/19    5/19    6/19   7/19    8/19    9/19   10/19 11/19 12/19
     Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 11 of 31 Page ID
                                     #:34463

All Facilities: Length of Detention



Table 2. Overall detention characteristics grouped by age at time of placement into ORR Custody.



                                              Grand Total                0 to 5 yrs             6 to 10 yrs            11 to 13 yrs           14 to 17 yrs
Number of Class Members
                                     121,748 (100.0%)                 3,724 (3.1%)            8,969 (7.4%)           11,671 (9.6%)      97,384 (80.0%)
Released from ORR                     117,186 (96.3%)                3,493 (93.8%)           8,654 (96.5%)       11,215 (96.1%)         93,824 (96.3%)
Still in ORR Custody                         4,562 (3.7%)              231 (6.2%)              315 (3.5%)              456 (3.9%)            3,560 (3.7%)
Length of Detention >20 days           99,254 (81.5%)                3,097 (83.2%)           6,738 (75.1%)           8,778 (75.2%)      80,641 (82.8%)
Length of Detention <=20 days          22,494 (18.5%)                 627 (16.8%)            2,231 (24.9%)           2,893 (24.8%)      16,743 (17.2%)

Detention in days, median (IQR)                42 (24-74)               46 (25-84)              36 (21-67)              36 (21-66)             43 (25-75)

Detention in days, average (std)               63.6 (79.1)             70.0 (96.5)              55.9 (71.5)             58.4 (92.4)           64.7 (77.2)

1-20 days                                  22,494 (18.5%)             627 (16.8%)            2,231 (24.9%)           2,893 (24.8%)      16,743 (17.2%)
21-30 days                                 19,896 (16.3%)             584 (15.7%)            1,569 (17.5%)           2,151 (18.4%)      15,592 (16.0%)
31-60 days                                 38,864 (31.9%)            1,109 (29.8%)           2,523 (28.1%)           3,383 (29.0%)      31,849 (32.7%)
61-90 days                                 18,362 (15.1%)             572 (15.4%)            1,255 (14.0%)           1,525 (13.1%)      15,010 (15.4%)
91-120 days                                  8,679 (7.1%)              285 (7.7%)               537 (6.0%)              674 (5.8%)           7,183 (7.4%)
121-150 days                                 4,733 (3.9%)              203 (5.5%)               335 (3.7%)              358 (3.1%)           3,837 (3.9%)
151-180 days                                 2,740 (2.3%)              119 (3.2%)               201 (2.2%)              214 (1.8%)           2,206 (2.3%)
181-365 days                                 4,665 (3.8%)              188 (5.0%)               278 (3.1%)              367 (3.1%)           3,832 (3.9%)
12-<18 months                                  733 (0.6%)                20 (0.5%)               19 (0.2%)               35 (0.3%)            659 (0.7%)
18-<24 months                                  317 (0.3%)                 9 (0.2%)                6 (0.1%)               17 (0.1%)            285 (0.3%)
24+ months                                     265 (0.2%)                 8 (0.2%)               15 (0.2%)               54 (0.5%)            188 (0.2%)


Figure 3. Distribution of length of detention grouped by age; a diﬀerent visualization of Table 2 information.


               30%

               20%
0 to 5 yrs
               10%
               0%      16.8%       15.7%       29.8%         15.4%       7.7%         5.5%        3.2%        5.0%        0.5%        0.2%        0.2%
               30%

               20%
6 to 10 yrs
               10%
               0%      24.9%       17.5%       28.1%         14.0%       6.0%         3.7%        2.2%        3.1%        0.2%        0.1%        0.2%
               30%

               20%
11 to 13 yrs
               10%
               0%      24.8%       18.4%       29.0%         13.1%       5.8%         3.1%        1.8%        3.1%        0.3%        0.1%        0.5%
               30%

               20%
14 to 17 yrs
               10%
               0%      17.2%       16.0%       32.7%         15.4%       7.4%         3.9%        2.3%        3.9%        0.7%        0.3%        0.2%
                     1-20 days 21-30 days 31-60 days 61-90 days 91-120 da.. 121-150 .. 151-180 d..181-365 d.. 12-<18 m.. 18-<24 m.. 24+ mont..
     Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 12 of 31 Page ID
                                     #:34464

All Facilities: Transfer & Release Characteristics
Table 3. Top 10 facilities where Class Members are first held in            Table 4. Top 10 facilities where Class Members are last held in
ORR Custody                                                                 ORR Custody

Grand Total                                          121,748 (100.0%)        Grand Total                                            121,748 (100.0%)
Homestead                                              14,173 (11.6%)        Homestead                                                12,134 (10.0%)
Southwest Key Casa Padre                                 11,283 (9.3%)       Southwest Key Casa Padre                                  10,993 (9.0%)
Cayuga Centers                                               7,716 (6.3%)    Cayuga Centers                                             7,673 (6.3%)
BCFS Harlingen                                               6,299 (5.2%)    BCFS Tornillo                                              5,529 (4.5%)
Southwest Key Antigua                                        3,456 (2.8%)    BCFS Harlingen                                             5,289 (4.3%)
Southwest Key Nueva Esperanza                                3,042 (2.5%)    Southwest Key Antigua                                      3,201 (2.6%)
Southwest Key El Presidente                                  3,026 (2.5%)    Southwest Key El Presidente                                2,816 (2.3%)
Southwest Key Rio Grande                                     2,681 (2.2%)    Southwest Key Nueva Esperanza                              2,700 (2.2%)
Southwest Key Estrella                                       2,635 (2.2%)    Southwest Key Estrella                                     2,597 (2.1%)
CHSI Casa Norma Linda                                        2,452 (2.0%)    Southwest Key Rio Grande                                   2,596 (2.1%)


Figure 4. Release classification of Class Members                           Figure 5. Top 10 states of sponsors of Reunified Class Members

                                                                               TX
                                                                                                                                    14,001 (13.3%)
                                Age Out                                        CA
                                                                                                                                12,665 (12.0%)
                              3.4K (2.8%)
             Still in Custody          Voluntary Departure                      FL
                                                                                                                           11,103 (10.5%)
              4.6K (3.7%)                  1.8K (1.4%)
                                                                               NY
                                                                                                                    9,132 (8.7%)
         Other
      6.5K (5.3%)                                                              MD
                                                                                                          6,299 (6.0%)

                                                                               NJ
                                                                                                         6,000 (5.7%)
                                                                               VA
                                                                                                         5,739 (5.4%)

                                                                               GA
                                                                                                  3,733 (3.5%)

                                                                               NC
                                                                                                 3,602 (3.4%)

                                             Reunified                         TN
                                                                                                3,234 (3.1%)
                                           105.6K (86.7%)
                                                                                LA             2,786 (2.6%)

                                                                                       0%           5%               10%               15%

                                                                                                             % of Class Members

Table 5. Lengths of detention in ORR Custody by release classification

Length of                 Grand Total             Reunified         Still in Custody                Other                Age Out Voluntary Departu..
Detention           121,748 (100.0%)      105,560 (86.7%)             4,562 (3.7%)            6,450 (5.3%)         3,426 (2.8%)         1,750 (1.4%)
1-20 days              22,494 (18.5%)       18,767 (17.8%)          2,218 (48.6%)              604 (9.4%)           901 (26.3%)               4 (0.2%)
12-<18 months              733 (0.6%)           338 (0.3%)              136 (3.0%)               91 (1.4%)           125 (3.6%)              43 (2.5%)
18-<24 months              317 (0.3%)           113 (0.1%)               91 (2.0%)               59 (0.9%)              49 (1.4%)             5 (0.3%)
21-30 days             19,896 (16.3%)       18,786 (17.8%)              427 (9.4%)             360 (5.6%)            309 (9.0%)              14 (0.8%)
24+ months                 265 (0.2%)            80 (0.1%)               85 (1.9%)               72 (1.1%)              28 (0.8%)
31-60 days             38,864 (31.9%)       35,010 (33.2%)            530 (11.6%)            2,633 (40.8%)          639 (18.7%)              52 (3.0%)
61-90 days             18,362 (15.1%)       16,167 (15.3%)              215 (4.7%)           1,422 (22.0%)          413 (12.1%)             145 (8.3%)
91-120 days              8,679 (7.1%)         7,598 (7.2%)              102 (2.2%)             459 (7.1%)            253 (7.4%)          267 (15.3%)
121-150 days             4,733 (3.9%)         3,841 (3.6%)              100 (2.2%)             244 (3.8%)            203 (5.9%)          345 (19.7%)
151-180 days             2,740 (2.3%)         2,022 (1.9%)              122 (2.7%)             162 (2.5%)            126 (3.7%)          308 (17.6%)
181-365 days             4,665 (3.8%)         2,838 (2.7%)            536 (11.7%)              344 (5.3%)           380 (11.1%)          567 (32.4%)
                Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 13 of 31 Page ID
                                                #:34465

All Facilities: Turning 18 While in ORR Custody




Table 6. Length of detention for 17-year-old Class Members released from ORR Custody


Length of Detention                                                           Grand Total                               Age Out                            Other Status
                                                                       47,263 (100.0%)                             3,128 (6.6%)                         44,135 (93.4%)

1-20 days                                                                  7,201 (15.2%)                           873 (27.9%)                           6,328 (14.3%)
21-30 days                                                                 7,224 (15.3%)                            293 (9.4%)                           6,931 (15.7%)
31-60 days                                                              15,435 (32.7%)                             622 (19.9%)                          14,813 (33.6%)
61-90 days                                                                 7,604 (16.1%)                           402 (12.9%)                           7,202 (16.3%)
91-120 days                                                                 3,884 (8.2%)                            247 (7.9%)                             3,637 (8.2%)
121-150 days                                                                2,078 (4.4%)                            199 (6.4%)                             1,879 (4.3%)
151-180 days                                                                1,192 (2.5%)                            119 (3.8%)                             1,073 (2.4%)
181-365 days                                                                2,123 (4.5%)                           370 (11.8%)                             1,753 (4.0%)
12-<18 months                                                                 290 (0.6%)                               2 (0.1%)                             288 (0.7%)
18-<24 months                                                                 131 (0.3%)                                                                    131 (0.3%)
24+ months                                                                    101 (0.2%)                               1 (0.0%)                             100 (0.2%)

>6 mos                                                                      2,645 (5.6%)                           373 (11.9%)                             2,272 (5.1%)


Figure 6. Monthly trends of release of 17-years-old Class Members held in custody by ORR, grouped by type of release. Vertical axis
indicates percent of Class Members calculated within release type. Shading indicates length of detention.

                                                                                 707 694
                                                                                            636 640 625
                                     20%                                         155 144
                % of Class Members




                                                                                                          550
                                                                           514              145 154 132
                                                                     470                 114 442
                                           424         426 408 422                               418 426 412 421
 Age Out




                                                 397                       132                       74
                                                                                      155
                                         85                          137
                                                                     171     109             112
                                                 105 84 120                      119 134 114     113 123 127 123 343
                                     10%
                                         110 77                  127 116 130 94                                      223
                                                     91      92                      80 86
                                                                                                         91 74 86        166
                                                                 71                                                          127
                                                                                                                                 83
                                                                     200 223 234 233 205 196 170                                                                    42
                                         130 139 143 157 146 134 136                             145 121 119 117 127 100 85 70
                                      0%

                                           Cumulative Days in ORR Detention
                                              1-20 days           91+ days
                                     20%
                % of Class Members




                                              21-30 days                                                                   7,8187,804
                                                                                        7,0287,087
                                                                                                  7,417          7,2537,572
 Other Status




                                              31-60 days                           6,613               6,6946,568
                                                                                                                                     6,353
                                                                              6,014
                                               61-90 days      5,5825,7795,822
                                                          5,073
                                           4,3024,3124,667                                                                                4,282
                                     10%
                                                                                                                                                   2,916
                                                                                                                                                        2,191
                                                                                                                                                             1,716
                                                                                                                                                                  1,016
                                     0%                                                                                   995
                                           1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..
                                  Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 14 of 31 Page ID
                                                                  #:34466

All Facilities: Monthly Demographic Trends
Country of Origin
   Guatemala                                             Honduras                   El Salvador                Other                 Mexico

Country of Birth by Month
Line color indicates age at admit. Number of Unaccompanied Children in view =121,747

                                                                                                                                                            21.7K

                                  20K                                                                         19.0K
 Class Members in ORR Detention




                                                                                                         17.8K
                                                                                                    17.0K
                                                                            15.7K              16.1K

                                  15K


                                        10.6K                                                                      10.1K               9.7K 9.8K 9.8K          9.6K
                                  10K                                                                                                                                          8.8K
                                                                     8.2K 8.4K 8.1K
                                        6.9K           7.0K                                                     9.0K       9.4K 9.0K                    6.7K          7.2K             7.2K          7.1K
                                                                                                  8.3K                                        6.2K                                            6.6K
                                                                                                                                       5.6K
                                                              7.1K                      7.4K 7.9K                  5.2K       4.8K
                                                6.8K                        4.6K 4.5K                                                                6.6K 4.0K               4.6K
                                  5K                                 4.0K                                                                                      5.9K
                                                          3.2K                                                                                3.1K                              3.2K 2.7K 2.9K 3.4K
                                        2.0K 2.1K                                        4.6K 4.9K 5.0K 2.4K 4.6K 1.9K 2.5K
                                                          2.6K       1.4K 1.6K 1.6K 4.2K                                         3.6K
                                                                                            2.1K 2.3K     1.9K              0.8K                                3.4K 2.1K                            1.9K
                                  0K
                                        1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..

Sex
                            Female                       Male

Sex by Month
Line color indicates age at admit. Number of Unaccompanied Children in view =121,747

                                                                                                                                                            21.7K

                                  20K                                                                         19.0K
 Class Members in ORR Detention




                                                                                                         17.8K
                                                                                                    17.0K
                                                                            15.7K              16.1K
                                                                                                                                                     14.4K     14.5K
                                  15K                                                                                                   13.7K
                                                                                                                   13.1K
                                                                                                       12.0K                                                          11.8K
                                                                                11.0K     11.5K
                                        10.6K                   10.7K                                                                    12.9K
                                                                                                           12.3K          11.8K11.5K
                                  10K                                       11.3K
                                                                                        10.6K                                                                                  8.8K
                                                                 9.1K                                                                                        7.2K                   7.2K      7.1K
                                                       8.4K                                                                                   6.5K                                       6.6K
                                                                                                                   5.9K                                                8.0K      5.8K
                                        7.7K 7.8K
                                                                                                4.6K                                                                                          4.8K
                                                                     4.0K 4.5K 4.4K
                                                                                                                                                     6.8K
                                  5K                                                                                                   5.9K                     6.1K
                                        2.9K           3.1K                                            5.0K 5.5K           5.2K 5.2K                                                   4.8K 4.4K 2.3K
                                                                                        4.2K                                                                           4.2K
                                                              3.3K                                                                                                              3.0K
                                                2.8K                                                                                                                                   2.4K 2.2K
                                  0K
                                        1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..
                                 Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 15 of 31 Page ID
                                                                 #:34467

All Facilities: Monthly Age Trends of Class Members in Detention
Age At Admittance into ORR Dettention
   0 to 5 years         6 to 10 years                                         11 to 13 years         14 to 17 years

Age at Admit by Month: ALL Ages
Line color indicates age at admit. Number of Unaccompanied Children in view =121,747

                                                                                                                                                21.7K

                                 20K                                                                 19.0K
                                                                                                17.8K                                               17.4K
Class Members in ORR Detention




                                                                                                                                          17.2K
                                                                                           17.0K                                16.4K
                                                                      15.7K           16.1K           15.5K
                                 15K                                                     14.0K                                                             14.2K
                                                                                    13.3K                                       15.5K
                                                                      12.0K                          14.6K
                                                           11.6K                                                 14.1K13.9K
                                       10.6K                                        12.2K
                                                                          11.8K
                                 10K                                                                                                                                  8.8K
                                                              10.4K
                                                    9.6K                                                                                                    9.5K             7.2K
                                       8.9K 8.9K                                                                                                                                     6.6K 7.1K
                                                                                                                                                                                          5.5K
                                                                                                                                                                    6.7K
                                 5K
                                                                                                                                                                             5.5K 5.1K
                                                                                                                  1.9K 1.9K 2.0K
                                                           1.3K 1.6K 1.6K 1.3K 1.5K 1.5K 1.7K 1.8K 1.4K 1.4K 1.6K                                           1.2K1.0K
                                       0.5K 0.8K 0.9K 1.0K                                                                                                                   0.7K 0.7K 0.7K
                                 0K
                                       1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..


DETAIL: Ages <=13
Unaccompanied Children in ORR Detention by month and age at admit. Line color indicates age at admit.
Number of Unaccompanied Children in view =24,364

                                                                                                                                                  4,254

                                  4K                                  3,784                                                                             3,723
                                                                           3,626
                                                                                                             3,499
Class Members in ORR Detention




                                  3K                                                                                    2,865
                                                                                                                                                              2,768



                                                                                                                                                  1,965              2,041
                                                                                                                                        1,883
                                  2K                                                                         1,769
                                        1,684                                                                                                               1,688
                                                                      1,601    1,571                                                                                         1,655
                                                                                       1,455 1,537                    1,441        1,8771,499                                            1,549
                                                              1,322               1,299
                                                                                                             1,194              1,341             1,580            1,194
                                                                         1,493              1,063
                                                   884 979
                                                                                                                      1,425
                                                                                                                                                                      863
                                  1K 795        752                                                                              1,143            709       991              719 674      717
                                                                                                     1,079
                                                        690       533 590 562944        977                  536 952 984
                                                  560                                          424
                                        529                                                                                                               677 583                         516
                                                                                                                                    574 626
                                                352 378 411                        377 381            447            459 440 473                                      449 365 306
                                  0K 360                                                                                                                                                  316
                                        1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..
                                 Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 16 of 31 Page ID
                                                                 #:34468

All Facilities: Influx & Eﬄux Trends of Class Members in Detention
ORR Status this month
   Admitted into ORR                                                 Admitted & Discharged same m..              In ORR Detention entire month                  Released from ORR

ORR Detention Status by Month
Line color indicates detention status; children that are both admitted and released in the same month are
counted in all 3 trend lines. Number of Unaccompanied Children in view =121,747

                                                                                                                                                        21.7K

                                 20K                                                                    19.0K
                                                                                                   17.8K
Class Members in ORR Detention




                                                                                              17.0K
                                                                   15.7K                 16.1K

                                 15K


                                       10.6K
                                                                                                       9.4K
                                 10K                                              8.5K
                                                                                         9.0K                                             8.7K 9.1K       8.9K 8.8K           8.8K
                                                                                                                7.8K            7.6K
                                                                         7.3K                   9.1K                    6.9K                                                         7.2K          7.1K
                                                                  6.6K                                                                                                                      6.6K
                                                           6.0K                                                                                                         5.9K
                                                                                                              6.4K                    5.1K       5.5K           5.3K
                                       4.8K 4.7K    4.8K                                               4.6K
                                                                           4.3K
                                 5K                                               3.7K 4.0K 4.1K                         5.8K5.8K                     5.6K
                                                                                                                                                                                3.8K
                                                                                                              5.1K                        5.2K                                         3.1K        3.0K
                                                        4.2K 4.2K 3.9K             3.9K         4.3K                                             1.8K 1.9K
                                              3.3K 3.8K                                                                            1.2K                                3.2K
                                    3.0K
                                         0.2K           0.5K 0.3K 0.1K 2.7K 3.2K 0.1K 0.1K 0.3K 0.2K
                                                                                                                                          1.7K
                                 0K 0.2K                                                                                                                        1.4K 1.0K
                                                                                                                                                                          0.7K 0.6K 0.6K 0.7K
                                              0.3K 0.4K                0.1K 0.1K                                               0.4K
                                       1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..

ORR Detention Unique Status by Month
Line color indicates detention status; children appear in only one trend line. Number of Unaccompanied
Children in view =121,747

                                                                                                                                                        21.7K

                                 20K                                                                    19.0K
                                                                                                   17.8K
Class Members in ORR Detention




                                                                                              17.0K
                                                                   15.7K                 16.1K
                                 15K


                                       10.6K
                                                                                         9.0K          9.4K
                                 10K                                              8.5K                                                                                        8.8K
                                                                                                              7.8K
                                                                         7.3K                                        6.9K                 7.0K 7.3K 7.2K 7.5K                        7.2K
                                                                  6.6K                          9.1K
                                                                                                                            5.8K
                                                                                                                                   6.4K                                                     6.6K 7.1K
                                       4.8K 4.7K 4.4K 4.8K                                       4.6K                                                                   4.9K
                                                                           4.3K
                                 5K                                               3.6K 3.9K 4.0K                 4.9K
                                                                                                     5.3K 5.1K 5.2K 5.5K 5.6K              3.1K
                                                                                                4.1K                                              2.1K 2.4K
                                                        3.7K 3.9K 3.9K             3.8K 3.7K              1.2K              3.9K
                                              3.0K 3.4K                     3.1K                                                      2.2K
                                    2.8K 3.0K                          2.7K                  0.3K 0.2K                                     1.6K
                                 0K 0.2K 0.2K 0.3K 0.4K 0.5K 0.3K 0.1K 0.1K 0.1K 0.1K 0.1K                     1.7K 1.8K 1.9K 1.4K
                                                                                                     0.4K                          1.0K 0.7K 0.6K 0.6K 0.7K
                                       1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..
                                  Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 17 of 31 Page ID
                                                                  #:34469

All Facilities: Discharge Type Trends of Class Members in Detention
Discharge Type of Released Children
    Reunified                 Age Out                                                           Voluntary Departure               Other

ORR Discharge Type by Month: Released Children Only
Line color indicates discharge type; ~90% of released children are reunified. Number of Unaccompanied
Children in view =117,181
                                                                                                                                                             8,745
                                                                                                                                                                      8,473
                                                                                                                                          7,748
                                  8K
                                                                                                                                                           8,123
                                                                                                                                   6,905
 Class Members in ORR Detention




                                                                                                              6,009
                                  6K

                                                                                                                     5,596                                            5,670
                                                                                                                              5,284
                                                                    3,899
                                  4K                                          3,866               3,469
                                              2,923
                                                              3,485                                           3,407                                                         3,559                  2,498
                                                      3,083
                                        2,714                                                   2,729                                                                             2,823
                                  2K                                                                                                                                                        2,341
                                                                                   2,207

                                        122     69    125 137        95 112              175 238 176 127 213 227 175                      98    91    155 157        89    67    75   129    58 4559
                                  0K                                          149 240

                                        1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..


DETAIL: Children Released but Not Reunified
Line color indicates discharge type. Number of Unaccompanied Children in view =11,625

                                                                                   516
                                  500
                                                                                                457
 Class Members in ORR Detention




                                                                                         424
                                                                                                        407
                                  400                                                                         376
                                                                                                                      354                                          346
                                                                     316     324                                                                     325 328
                                                                                                                             308 315 313
                                                              294
                                  300                                                                                                                                                 277
                                                                                                                                                                          263
                                                248    241                         240 238                                                                                      245
                                        230                                                                           227
                                                                                                  202 209                                                                                           203
                                  200                                                                                                                              182                      186
                                                                                                              213                   170 165
                                                                            149             176
                                                              137 133                                                                                                                 129
                                        122     113                                175                                      175
                                                                                                                                     98              155    157            109 110                   99
                                                                        112                                     95                             91                89                           91
                                  100                                                       109       127             81
                                                66     125                                                                   69                               97
                                                                                   101
                                        61                            88                         79                                                  79
                                                                                           77           71                                                   74      75
                                                              68              63                               68            64                57                         67    60 70
                                   0 47                43                                                             46             47                                                      37      45
                                        1/18 2/18 3/18 4/18 5/18 6/18 8/18 9/18 10/1811/1812/18 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/1911/1912/19

Note: Discharge Type not provided in July 2018 report
                                 Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 18 of 31 Page ID
                                                                 #:34470

All Facilities: Program Type Trends of Class Members in Detention
ORR Program Type
   Foster Care                                          Shelter                  Influx                      Therapeutic              Secure

ORR Program Type by Month
Line color indicates program type. Number of Unaccompanied Children in view =121,665

                                                                                                                                                               21.7K

                                 20K                                                                      19.0K
                                                                                                     17.7K
                                                                                                17.0K
Class Members in ORR Detention




                                                                      15.7K                16.0K

                                 15K                                                                                                                14.2K      14.2K

                                                                                                                  12.3K             12.7K                               12.6K
                                                                           12.2K
                                                                  11.6K                    11.6K                                                    13.4K
                                     10.6K
                                                      9.8K
                                                                           11.4K                   11.5K11.9K                       11.8K
                                 10K 9.0K                                           11.0K                                  11.0K                                                  8.7K
                                                             10.3K
                                                                                                                                                                         9.8K
                                               8.9K                                                                                                                                       7.1K          7.1K
                                                                                                                                                                                                 6.6K
                                                                                                                                                                                                        5.6K
                                                                                                                                                                                 7.1K
                                                                                                                    4.3K                                   4.4K
                                  5K                                                                                       3.7K                  3.8K 4.0K
                                                                                                      3.3K 3.7K                           3.4K                                             5.7K 5.2K
                                                                                          2.5K                                                                          2.7K
                                                                     2.1K                                                                                                       1.9K 1.5K
                                       1.4K 1.4K 1.4K 1.5K 1.7K 1.6K                                                                                                                             1.3K 1.3K
                                                                                                  1.8K 2.0K 2.0K 2.0K                            2.8K 2.9K 2.9K
                                                                                                                              2.3K2.5K
                                  0K

                                        1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..


DETAIL: ORR Program Type other than Shelter
Line color indicates program type. Number of Unaccompanied Children in view =34,223
                                   8K
                                                                                                                                                               7.4K
                                                                                                                                                        7.0K
                                                                                                                    6.7K                         6.8K

                                                                                                                           5.9K           6.0K
Class Members in ORR Detention




                                   6K                                                                        5.8K
                                                                                                      5.5K
                                                                                                                                                                       5.3K
                                                                                                                                   4.9K
                                                                                               4.5K                 4.3K                                       4.4K
                                                                                 4.0K                                                                   4.0K
                                                                                                                             3.7K                3.8K
                                   4K                                                   3.7K
                                                                          3.5K                    3.3K                                3.4K
                                                                   3.0K                                        3.7K                              2.8K 2.9K 2.9K       2.7K
                                                                                           2.5K                                    2.5K
                                                                                                                    2.2K                                                 2.4K
                                                     2.1K                        2.1K                 2.0K
                                                                                        1.9K                                                 2.5K                          1.9K
                                                          1.7K 1.7K                                                                                               2.5K
                                   2K 1.6K 1.6K 1.6K
                                                   1.5K                                                                              2.3K                                     1.6K
                                      1.4K    1.4K                                                                          2.0K                                                                    1.3K
                                                                                                                                                                                          1.4K 1.3K 1.4K
                                                                                                             2.0K
                                                                                               1.8K
                                                                            1.6K 1.7K                                                                                              1.5K 1.4K
                                                1.4K
                                                         0.4K        1.1K 0.2K
                                        0.2K                                            0.1K 0.1K 0.1K 0.1K 0.1K 0.1K 0.1K 0.1K 0.1K 0.1K 0.1K                           0.4K                    0.0K 0.0K
                                                                                                                                                                                        0.0K
                                   0K
                                        0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.0K 0.1K
                                         1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..
                                 Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 19 of 31 Page ID
                                                                 #:34471

All Facilities: Average LOS Trends of Class Members in Detention

Average Length of ORR Detention by Month
Number of Unaccompanied Children in view =121,665
                                 100                                                                                                                                           98
                                                                                                                                                                        91            93

                                                                                                    84    84     82
                                                                                             82
                                                                                       79                              79
                                  80                                                                                                                             77
 Average Days in ORR Detention




                                              73   71                           72                                           72
                                                           69                                                                                                                                80


                                       68
                                  60                                       64
                                                                63                                                                62                        62
                                                                                                                                         55   54   54

                                  40



                                  20



                                   0
                                       1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..

ORR Progr..                                  Foster Care              Influx                     Secure               Shelter                 Therapeutic



Average Length of ORR Detention by Program Type
Line color indicates program type. Number of Unaccompanied Children in view =121,665
                                                                                                               349                            347 336
                                                           324 327                                                                      327                 325
                                                                                             309                            314
                                                                                                           329                                                           300               297
                                 300 289                                                           316                311
 Average Days in ORR Detention




                                                    298
                                             287                     294        289 297                                            297                            297           260
                                                                                                                                                                                       263

                                                                                                                                                                               207 208
                                                                                                                                                                        192
                                 200
                                                                                       169                                                                       163
                                             160 160                   160 161 162 161     157 152 155                                                                              155
                                                                                                                                                                                           197
                                       151                 150 146
                                                                                                                             141                        141            154
                                                                                     163160163                                      130 129 125 130
                                               147 149147                  146                     149 150 151 150143                                                                      145
                                                                                                                                                                         141 141
                                       133                      134
                                                                                                                                 124                        126
                                 100                                                                77                                   110 108 110
                                                                                             71           74     74                                                74 68       71
                                                                                 62     67                            67    63                                                        63
                                              58           57   53      54                                                         56                       51
                                                                                                                                         50   48   48
                                                                                             68     73    71     72 68
                                                   56           22                      62                                                                        59
                                       53                                        49                                                                                                          51
                                                                                                                            42                              45
                                                        17              32                                                         32    29   32   30
                                   0
                                       1/18 2/18 3/18 4/18 5/18 6/18 7/18 8/18 9/18 10/.. 11/.. 12/.. 1/19 2/19 3/19 4/19 5/19 6/19 7/19 8/19 9/19 10/.. 11/.. 12/..


NOTE: The Average Length of ORR Detention is calculated for this report using ALL UACs, not just those that were released. This diﬀers than the
Average Length of ORR Detention in the IG report and the NCYL Congressional Briefing Book (12/2019), which only examined AVG LOS of released
UACs.
    Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 20 of 31 Page ID
                                    #:34472

All Facilities: Data Processing


1. Data shown are from DOJ files provided for months January 2018 through December 2019.

2. There are approximately 1400 more Class Members (~1% of all records) excluded from this analysis
because their DOJ records were ambiguous due to duplicated, inconsistent, or missing data.

3. There are 461 individuals recorded in the DOJ files who were older than 18 at time of admittance into ORR
Custody. They are not included in this analysis of Flores Class Members.

4. Length of detention is calculated as the elapsed days from date of placement into the custody of ORR to
date of release. If there is no release information, the Class Member is assumed still in the custody of ORR at
the end of <Parameters.End Report Date Month>, and the length of detention is calculated as the elapsed
days from date of placement until <Parameters.End Report Date>, the date of the census for the latest file
provided by the DOJ. The date of placement and last day in detention are included as days in detention.

5. Monthly trends of detained Class Members are the sums of all distinct Class Members held in the custody
of ORR each month. These will diﬀer from average daily census numbers provided by DOJ. Instead our
numbers indicate how many Class Members the ORR system detains and is responsible for each month.
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 21 of 31 Page ID
                                #:34473




                  EXHIBIT Q
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 22 of 31 Page ID
                                #:34474


                  CENTER FOR HUMAN RIGHTS AND CONSTITUTIONAL LAW
                          256 SOUTH OCCIDENTAL BOULEVARD
                                LOS ANGELES, CA 90057
                              Telephone: (213) 388-8693
                               Facsimile: (213) 386-9484
                             www.centerforhumanrights.org


                                      February 11, 2020

 Via email
 William C. Silvis
 Assistant Director
 United States Department of Justice
 Office of Immigration Litigation – District Court Section
 Post Office Box 868
 Ben Franklin Station
 Washington, D.C. 20044-0868


        Re:      Flores v. Barr, Case No. CV 85-4544-DMG-AGRx
                 Plaintiffs’ request for compliance data


 Dear William,

          As we have previously discussed, ¶ 28 of the Flores settlement requires DHS to
 "maintain an up-to-date record of all minors who are placed in proceedings and remain in
 [its] custody for longer than 72 hours. Statistical information on such minors shall be
 collected weekly from all . . . Border Patrol stations” and forwarded periodically to
 Plaintiffs’ counsel. Pursuant to Paragraph 28A and the Court's Orders, Defendants’ data
 provided to Class Counsel on a monthly basis must include: (1) biographical information
 such as each minor’s name, date of birth, and country of birth, (2) date placed in
 [Defendants’] custody [which usually commences with CBP custody and sometimes with
 ICE custody], (3) each date placed, removed or released [by ORR, CBP, or ICE], (4) to
 whom and where placed, transferred, removed or released [by CBP, ORR, or ICE], (5)
 immigration status, and (6) hearing dates [if any]. See Paragraph 28A.

         The Juvenile Coordinator is also required for each detained class member to “collect
 information regarding the reasons for every placement of a minor in a detention facility …”
 Paragraph 29 states that Defendants “shall” provide to Class Counsel “the information
 collected pursuant to Paragraph 28 … and each … policy or instruction issued to
 [Defendants’] employees regarding the implementation of this Agreement.”

         All DHS and HHS components detaining class members are bound by the
 settlement. Inasmuch as CBP knows that the vast majority of class members it detains will
 be detained for more than 72 hours whether in CBP, ICE, or ORR custody (and about 100%
 of UAMs), it cannot isolate itself from the settlements terms by claiming class members
 were in its custody for less than 72 hours and thereby circumvent the reporting required for
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 23 of 31 Page ID
                                #:34475
 William C. Silvis                                                    Page 2
 Flores v. Barr
 February 11, 2020


 all minors detained for more than 72 hours, regardless whether custody switched between
 the defendant agencies during that time.

        Defendants have not complied with the Settlement’s reporting provisions. Please
 respond to the issues raised below.

       1. Please forward to class counsel all current policies and instructions issued to
 Defendants’ employees regarding implementation of the Agreement.

        2. Please provide CBP data for all months from January 2019 to the present.

         3. The CBP data we currently receive each month does not account for all Flores
 class members. Data has only been provided for class members who are ultimately
 transferred from CBP to ORR and who experienced an “action” during the month (the class
 member was referred, discharged or transferred).

         (a) Please include data for all class members in ORR for the entire month (currently
 reflected in the ORR census tab).
         (b) Except for minors released by CBP, ICE, or ORR within 72 hours of
 apprehension, please include data for all class members in CBP, whether or not in CBP’s
 custody for longer than 72 hours, and regardless of whether or not they are subsequently
 transferred to ORR or iCE custody or removed to a third country.

       4. The CBP data we receive has only 3 columns: Alien File Number,
 Apprehension/Inadmissible Date, and Component.

         (a) Please provide a ‘read me’ or data dictionary to clearly define the data and the
 columns (“Alien File Number,” “Apprehension/Inadmissible Date,” and “Component”).
 Please list total Unique Alien File Numbers contained in the report, definition of repeated
 instances of Alien File Numbers, and multiple Apprehension/Inadmissible Dates for unique
 Alien File Numbers.
         (b) Please provide the data required by Paragraphs 28-29 quoted from above:
 minor’s name, date of birth, and country of birth to provide secondary data quality
 verification of Alien File Numbers. Pursuant to ¶ 28, the data must include date placed in
 CBP custody, date(s) moved or released, to whom and where placed, transferred, removed
 or released, reasons for every placement of the minor, immigration status, and any hearing
 dates.
         (c) Please explain why some class members have Apprehension/Inadmissible Dates
 that have no relationship to ICE or ORR entry into custody.
         (d) Please explain how MPP class members in CBP custody are being recorded.
         (e) Are class members released to any placement or location other than ORR or ICE
         custody? Please provide time and date of entry into and released from CBP custody
         for instances where a class member is not transferred to ICE or ORR custody.

        5. The ICE data files contain Apprehension/Inadmissible Dates, however further
 information is needed for clarification.
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 24 of 31 Page ID
                                #:34476
 William C. Silvis                                                    Page 3
 Flores v. Barr
 February 11, 2020


        (a) The data dictionary states that ‘Initial Book-in date was substituted for
 apprehension dates with data quality issues.’ Please clearly indicate which unique Alien File
 Numbers have ‘apprehension dates with data quality issues.’

         6. The ORR data files do not contain CBP dates. We match the CBP data files to the
 ORR data files. However, we have encountered data quality issues and therefore cannot
 identify ALL class members in CBP, ORR or ICE custody (ex: December 2019 report,
 Referrals Tab, first listed A-number). For accuracy in reporting we request a process for
 communication of data quality issues and for data reconciliation.

        We also request a monthly report with data on all CBP, ORR and ICE facilities
 holding class members to include the following: days in operation, total bed capacity,
 average daily census, maximum daily census, minimum daily census, and number of staff
 on duty at any one time. If beds are restricted by age, gender, country of birth, language
 spoken, or special needs, please provide the above measures for each subgroup.

          We request that you respond to this correspondence within ten days and provide the
 Special Master a copy of your response, and that the Special Master schedule a conference
 call to review the parties’ positions and perform such tasks as she deems appropriate under
 the terms of her appointment. As class counsel, we believe Defendants’ compliance with the
 reporting obligations under the Settlement is critically important and following a meet and
 confer as required by the local rules and the Settlement, hopefully joined by the Special
 Master, plaintiffs may petition the Court to involve itself in this aspect of compliance unless
 agreements are reached regarding Defendants’ reporting.

         Please feel free to contact us by telephone or email if you have any questions or need
 clarification. We hope these issues can be resolved without litigation and to the satisfaction
 of all parties.
                                                       Sincerely.

                                                      Peter A. Schey
                                                      Carlos R. Holguin
                                                      Center for Human Rights and
                                                      Constitutional Law



                                                         Peter Schey


 ccs:   Andrea Sheridan Ordin, Flores Special Master
        Sarah Fabian, Esq. Defendants’ Counsel
        Nicole N. Murley, Esq. Defendants’ Counsel
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 25 of 31 Page ID
                                #:34477




                     EXHIBIT R
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 26 of 31 Page ID
                                #:34478




                                    Declaration of Michael Fassio

 I, Michael Fassio, declare as follows:

 1. I am an attorney licensed to practice law in the State of Washington. I have volunteered with
 the Center for Human Rights and Constitutional Law since 2018, during which time I have
 interviewed and prepared declarations for minors in detention and visited multiple Customs and
 Border Patrol and ORR facilities. This declaration is based on my personal knowledge of the
 following information.

 2. On March 9, 2020, I visited the Crittenton Family Services ORR facility in Fullerton,
 California, as a Flores monitor on behalf of the Center for Human Rights and Constitutional
 Law. I was one of a group of monitors and interpreters. During this visit, we interviewed
 detained minors and were also given a tour of the facility. We spent approximately 8 hours
 there.

 3. There were approximately 40 minor detainees in residence at the facility.

 4. No COVID-19 protocols were given to us to follow during our interviews with individual
 children or on our tour. I was not asked to engage in social distancing.

 5. No face masks or gloves were provided to us to use.

 6. No face masks or gloves were in use by staff or minor detainees.

 7. I did not observe social distancing between staff and minor detainees.

 8. I did not observe social distancing between fellow minor detainees.

 9. I saw no evidence of information available to detained minors to educate them about COVID-
 19 and specific safety measures they should take to reduce the spread of the virus (such as hand-
 washing and social distancing).

 10. I observed that sinks were accessible to detained minors and staff and were well-stocked with
 soap and paper towels. We were not informed of the availability of hand sanitizer, so I do not
 know of its presence.

 11. A maximum of three children sleep in the same room. Single rooms are reserved for children
 that are on a one-on-one watch, and those that are pregnant.

 12. The only medical personnel at the Crittenton facility at the time of our visit was one nurse.
 We were told that the nurse is on duty full time and that a pediatrician visits the facility twice a
 week.
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 27 of 31 Page ID
                                #:34479
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 28 of 31 Page ID
                                #:34480




                       EXHIBIT S
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 29 of 31 Page ID
                                #:34481


 Declaration of Alex Mendoza

 1. I am an attorney licensed to practice in the State of California. This declaration is based on
    personal knowledge of the following information.

 2. On March 10, 2020, I visited the Southwest Key San Diego ORR Shelter in El Cajon,
    California as a Flores monitor on behalf of the Center for Human Rights and Constitutional
    Law. I was one of a group of monitors and interpreters. The visit lasted from 9 a.m. to 5 p.m.

 3. I did not observe social distancing among children and staff.

 4. I did not observe social distancing among the children.

 5. I was not asked to practice social distancing.

 6. No face masks or gloves were provided to staff or children.

 7. There was no hand sanitizer nor were there accessible hand-washing stations for children or
    staff.

 8. There was no soap out on children’s bathroom sinks.

 9. Up to three children slept in each room.

 10. Children’s beds were about three feet apart.

 11. We observed one nurse on duty.

 12. I observed a staff bathroom being cleaned once during our visit.

 13. We observed bedrooms being cleaned once during our visit.

 14. We observed a communal office being cleaned once during our visit.

 15. We did not observe communal outdoor tables being cleaned or sanitized during our visit.

 16. Children ate meals and had class together—with approximately 30 people in the same room.

 17. There were 2 other groups of more than 10 people visiting the facility during our visit, and
     neither group practiced social distancing or used face masks and gloves.

 18. Children were not provided with verbal or written education on practices to protect their health
     and reduce the spread of COVID-19—including washing their hands, not touching their faces,
     and practicing social distancing. There was one exception, explained below:
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 30 of 31 Page ID
                                #:34482


 19. Two members of our group interviewed Victor Manuel Valdovnios Adame (from Mexico,
     born October 19, 2002, A# 203-606-569), a detained minor who wore a face mask because he
     had a cough.

 20. Although Victor wore a mask, it was just an ordinary surgical mask rather than an N95. It was
     unclear how often he was able to change it. He coughed several times during his interview
     and repeatedly pulled the mask away from his nose for a few seconds at a time. The mask
     seemed to be bothering him.

 21. Victor reported that he was held in a room by himself for 24 hours at a Customs and Border
     Protection facility when he was first apprehended. There, he was given a medical exam but no
     medication. He arrived at SWK El Cajon on March 6th, but because of his cough, he was kept
     from meeting many other children. On March 9th, he was finally given a vaccine and allowed
     to socialize. As of March 10th, he had two roommates.

 I declare under penalty of perjury that the above is correct and true. Executed on March 26, 2020
 in San Diego, California.


 Name: Alex Mendoza

 Signature:
Case 2:85-cv-04544-DMG-AGR Document 738 Filed 03/27/20 Page 31 of 31 Page ID
                                #:34483


  1                                CERTIFICATE OF SERVICE
  2
  3
               I, Peter Schey, declare and say as follows:
  4
               I am over the age of eighteen years of age and am not a party to this action. I
  5
      am employed in the County of Los Angeles, State of California. My business
  6
      address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
  7
      state.
  8
               On March 27, 2020, I electronically filed the following document(s):
  9
      Notice of Filing Supplemental Exhibits [O-S].
 10
      with the United States District Court, Central District of California by using the
 11
      CM/ECF system. Participants in the case who are registered CM/ECF users will be
 12
      served by the CM/ECF system.
 13
 14                                                                /s/Peter Schey
                                                                   Attorney for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -1-                NOTICE OF FILING SUPPLEMENTAL EXHIBITS
                                                                                   CV 85-4544-DMG-AGRX
